Detailed Action 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on October 6th, 2022 has been considered by the examiner. 

Response to Amendment
	The amendment filed September 1st, 2022 has been entered. 

Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejections. 

	35 USC 102 rejections of claims 1, 2, 4-5, 7, and 9-13:
Applicant’s arguments, see Page 13, Second Par., filed September 1st, 2022, with respect to the rejection(s) of claims 1, 2, 4-5, 7, and 9-13 under Zhang (US 2022/0159156) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kenji (CN111077652A, as evidenced by the machine translation).

35 USC 102 rejections of claims 21-22, 24-28, 30-33, 35-36, and 40:
Applicant’s arguments, see Page 13, Second Par., filed September 1st, 2022, with respect to the rejection(s) of claims 21-22, 24-28, 30-33, 35-36, and 40 under Zhang (US 2022/0159156) has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Jia (CN113126248A, as evidenced by the machine translation).

	Terminal Disclaimer
The terminal disclaimer filed on September 1st, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on U.S. Application Number 17/115,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kenji (CN111077652A, as evidenced by the machine translation).
Regarding claim 1, Kenji discloses an imaging optical lens assembly (Fig. 9, Tables 9 and 13) comprising seven lens elements (as shown in Fig. 9), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (L1), a second lens element (L2), a third lens element (L3), a fourth lens element (L4), a fifth lens element (L5), a sixth lens element (L6) and a seventh lens element (L7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power (Table 13, f3 is positive) has an image-side surface being convex in a paraxial region thereof (Table 9, R6 has negative radius of curvature), the fourth lens element has negative refractive power (Table 13, f4 is negative), the fifth lens element has an object-side surface being concave in a paraxial region thereof (Table 9, R9 has negative radius of curvature), the sixth lens element with negative refractive power (Table 13, f6 is negative) has an object-side surface being convex in a paraxial region thereof (Table 9, R11 has positive radius of curvature) and an image-side surface being concave in a paraxial region thereof (Table 9, R12 has positive radius of curvature), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 9 and based on the aspherical nature of the lens as disclosed in table 10, the lens has a critical point in an off-axis region);
wherein a focal length of the imaging optical lens assembly is f (f = 2.950 mm), a focal length of the second lens element is f2 (f2 = 6.2 mm), a focal length of the third lens element is f3 (f3 = 3.208 mm), a curvature radius of an object-side surface of the first lens element is R1 (R1 = -9.365 mm), a curvature radius of the object-side surface of the sixth lens element is R11 (R11 = 1.728 mm), a curvature radius of the image-side surface of the sixth lens element is R12 (R12 = 0.777 mm), and the following conditions are satisfied:
−0.60<f/R1<1.10 (f/R1 = -0.315);
f3/f2<1.60 (f3/f2 = 0.517); and
(|R11|+|R12|)/f<1.92 ((|R11|+|R12|)/f = 0.849).
Regarding claim 3, Kenji further discloses wherein the focal length of the imaging optical lens assembly is f (f = 2.950 mm), a curvature radius of an object-side surface of the seventh lens element is R13 (R13 = 36.220 mm), a curvature radius of an image-side surface of the seventh lens element is R14 (R14 = 144.602 mm), and the following condition is satisfied:
f/|R13|+f/|R14|<1.60 (answer = 0.102).
Regarding claim 4, Kenji further discloses wherein a curvature radius of an object-side surface of the third lens element is R5 (R5 = 4.345 mm), a curvature radius of the image-side surface of the third lens element is R6 (R6 = -2.498 mm), and the following condition is satisfied:
−0.40<(R5+R6)/(R5−R6) (answer = 0.2699).
Regarding claim 5, Kenji further discloses wherein an Abbe number of the first lens element is V1 (Table 9, v1), an Abbe number of the second lens element is V2 (Table 9, v2), an Abbe number of the third lens element is V3 (Table 9, v3), an Abbe number of the fourth lens element is V4 (Table 9, v4), an Abbe number of the fifth lens element is V5 (Table 9, v5), an Abbe number of the sixth lens element is V6 (Table 9, v6), an Abbe number of the seventh lens element is V7 (Table 9, v7), an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is N1 (Table 9, nd1), a refractive index of the second lens element is N2 (Table 9, nd2), a refractive index of the third lens element is N3 (Table 9, nd3), a refractive index of the fourth lens element is N4 (Table 9, nd4), a refractive index of the fifth lens element is N5 (Table 9, nd5), a refractive index of the sixth lens element is N6 (Table 9, nd6), a refractive index of the seventh lens element is N7 (Table 9, nd7), a refractive index of the i-th lens element is Ni, at least one lens element of the imaging optical lens assembly satisfying the following condition:
Vi/Ni<12.0, wherein i=1, 2, 3, 4, 5, 6 or 7 (v4/nd4 = 11.61).
Regarding claim 6, Kenji further discloses wherein a focal length of the first lens element is f1 (f1 = -6.189 mm), the focal length of the second lens element is f2 (f2 = 6.2 mm), and the following condition is satisfied:
0.60<|f1/f2|<1.75 (f1/f2 = 0.998).
Regarding claim 8, Kenji further discloses wherein an Abbe number of the sixth lens element is V6 (v6 = 55.69), an Abbe number of the seventh lens element is V7 (v7 = 55.69), and the following condition is satisfied:
V7/V6<2.0 (v7/v6 = 1).
Regarding claim 9, Kenji further discloses wherein a curvature radius of an object-side surface of the fourth lens element is R7 (R7 = -1.208 mm), a curvature radius of an image-side surface of the fourth lens element is R8 (R8 = -2.571 mm), and the following condition is satisfied:
(R7+R8)/(R7−R8)<−0.50 (answer = -2.7726).
Regarding claim 11, Kenji further discloses wherein a maximum image height of the imaging optical lens assembly is ImgH (ImgH = 3.25 mm), the focal length of the imaging optical lens assembly is f (f = 2.95 mm), half of a maximum field of view of the imaging optical lens assembly is HFOV (HFOV = 59.305 deg.), and the following condition is satisfied:
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10 (answer = -33.898).
Regarding claim 12, Kenji further discloses an image capturing unit (Si), comprising:
the imaging optical lens assembly (as shown in Fig. 9); and
an image sensor disposed on an image surface of the imaging optical lens assembly (as shown in Fig. 9).
Regarding claim 13, Kenji further discloses an electronic device (Pg. 1, line 28 “phone cameras”), comprising: the image capturing unit (as shown in Fig. 9).

Claims 21-26, 28, 30-33, 35-36, and 40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jia (CN113126248A, as evidenced by the machine translation).
Regarding claim 21, Jia discloses an imaging optical lens assembly comprising seven lens elements (Table 2a, Fig. 3), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (1), a second lens element (2), a third lens element (3), a fourth lens element (4), a fifth lens element (5), a sixth lens element (6) and a seventh lens element (7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power (Table 2a, f3 is positive) has an image-side surface being convex in a paraxial region thereof (S6 has a negative refractive index), the fifth lens element has an object-side surface being concave in a paraxial region thereof (S9 has a negative refractive index), the sixth lens element with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof (s11 has a positive refractive index) and an image-side surface being concave in a paraxial region thereof (s12 has a positive refractive index), the object-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 3 and based on the aspherical nature of the lens as disclosed in table 2c, the lens has a critical point in an off-axis region), and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 3 and based on the aspherical nature of the lens as disclosed in table 2c, the lens has a critical point in an off-axis region);
wherein a focal length of the imaging optical lens assembly is f (f = 2.901 mm), a focal length of the third lens element is f3 (f3 = 4.305 mm), a focal length of the fifth lens element is f5 (f5 = 3.099 mm), a curvature radius of an object-side surface of the first lens element is R1 (R1 = -2.766 mm), an Abbe number of the sixth lens element is V6 (V6 = 20.37), an Abbe number of the seventh lens element is V7 (V7 = 21.52), an axial distance between the object-side surface of the first lens element and an image surface is TL (TTL = 6.889 mm), a maximum image height of the imaging optical lens assembly is ImgH (ImgH = 5.2 mm), and the following conditions are satisfied:
f/R1<0.50 (f/R1 = -1.049);
f5/f3<1.20 (f5/f3 = 0.7198),
V7/V6<2.00 (V7/V6 = 1.0564); and
TL/ImgH<1.75 (TL/ImgH = 1.3248).
Regarding claim 22, Jia further discloses wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof (as shown in Fig. 3 and based on the aspherical nature of the lens as disclosed in table 2b, the lenses have critical points in an off-axis region).
Regarding claim 23, Jia further discloses wherein the Abbe number of the sixth lens element is V6 (V6 = 20.37), the Abbe number of the seventh lens element is V7 (V7 = 21.52), and the following condition is satisfied:
0.25<V7/V6<2.0 (V7/V6 = 1.0565).
Regarding claim 24, Jia further discloses wherein the focal length of the imaging optical lens assembly is f (f = 2.901 mm), a focal length of the first lens element is f1 (f1 = -21.45 mm), a focal length of the second lens element is f2 (f2 = -118.757), and the following condition is satisfied:
|f/f1|+|f/f2|<0.85 (answer = 0.1596).
Regarding claim 25, Jia further discloses wherein a maximum field of view of the imaging optical lens assembly is FOV (FOV = 122 deg), an f-number of the imaging optical lens assembly is Fno (Fno = 2.090), and the following conditions are satisfied:
85 [deg.]<FOV<175 [deg.] (FOV = 122 deg); and
0.80<Fno<2.40 (Fno = 2.090).
Regarding claim 26, Jia further discloses wherein a maximum effective radius of the object-side surface of the first lens element is Y11 (estimated value = 2.123 mm), a maximum effective radius of an image-side surface of the seventh lens element is Y72 (estimated value = 4.245 mm), and the following condition is satisfied:
0.4<Y11/Y72<1.50 (answer = 0.5).
Regarding claim 28, Jia further discloses wherein an object-side surface and an image-side surface of at least one of the seven lens elements comprise at least one freeform surface (Pg. 11, lines 22-23, “the seventh object side surface S13 and the seventh image side surface S14 of the seventh lens 7 are both non-rotationally symmetrical aspheric surfaces”).
Regarding claim 30, Jia further discloses wherein a maximum effective radius of an image-side surface of the seventh lens element is Y72 (estimated to be 4.2286 mm), the focal length of the imaging optical lens assembly is f (f = 2.901 mm), a maximum image height of the imaging optical lens assembly is ImgH (ImgH = 5.2 mm), half of a maximum field of view of the imaging optical lens assembly is HFOV (HFOV = 61), and the following conditions are satisfied:
1.05<Y72/f<1.75 (Y72/f = 1.457); and
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10 (answer = −0.6409).
Regarding claim 31, Zhang discloses an imaging optical lens assembly comprising seven lens elements (Table 2a, Fig. 3), and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element (1), a second lens element (2), a third lens element (3), a fourth lens element (4), a fifth lens element (5), a sixth lens element (6) and a seventh lens element (7);
wherein there are a total of seven lens elements in the imaging optical lens assembly, the sixth lens element with negative refractive power (f6 is negative) has an object-side surface being convex in a paraxial region thereof (s11 has a positive refractive index) and an image-side surface being concave in a paraxial region thereof (s12 has a positive refractive index), the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof (as shown in Fig. 3 and based on the aspherical nature of the lens as disclosed in table 2c, the lens has a critical point in an off-axis region), and an object-side surface and an image-side surface of at least one of the seven lens elements comprise at least one freeform surface (Pg. 11, lines 22-23, “the seventh object side surface S13 and the seventh image side surface S14 of the seventh lens 7 are both non-rotationally symmetrical aspheric surfaces”);
wherein an Abbe number of the sixth lens element is V6 (V6 = 20.37), an Abbe number of the seventh lens element is V7 (V7 = 21.52), a maximum field of view of the imaging optical lens assembly is FOV (FOV = 122 [deg.]), and the following conditions are satisfied:
V7/V6<2.50 (V7/V6 = 1.0564); and
100 [deg.]<FOV<175 [deg.] (FOV = 122 [deg.]).
Regarding claim 32, Jia further discloses wherein the first lens element has negative refractive power (f1 is negative), an f-number of the imaging optical lens assembly is Fno (Fno = 2.090), an axial distance between an object-side surface of the first lens element and an image surface is TL (TL = 6.889 mm), a maximum image height of the imaging optical lens assembly is ImgH (ImgH = 5.2 mm), and the following conditions are satisfied:
0.80<Fno<2.40 (Fno = 2.090); and
TL/ImgH<1.75 (TL/ImgH = 1.324).
Regarding claim 33, Jia further discloses wherein each of at least two lens elements of the imaging optical lens assembly has at least one critical point in an off-axis region thereof (as shown in Fig. 3 and based on the aspherical nature of the lens as disclosed in table 2b, the lenses have critical points in an off-axis region).
Regarding claim 35, Jia further discloses wherein the at least one freeform surface has at least one critical point within a maximum effective radius area in an off-axis region thereof (Pg. 11, lines 22-23, “the seventh object side surface S13 and the seventh image side surface S14 of the seventh lens 7 are both non-rotationally symmetrical aspheric surfaces”).
Regarding claim 36, Jia further discloses wherein a maximum image height of the imaging optical lens assembly is ImgH (ImgH = 5.2 mm), a focal length of the imaging optical lens assembly is f (f = 2.901 mm), half of the maximum field of view of the imaging optical lens assembly is HFOV (HFOV = 61), and the following condition is satisfied:
100×|[ImgH−f×tan(HFOV)]/[f×tan(HFOV)]|<10 (answer = −0.6409).
Regarding claim 40, Jia further discloses an electronic device (Pg. 1, line 24, “mobile phone camera modules”), comprising an image capturing unit (s17), wherein the image capturing unit comprises the imaging optical lens assembly and an image sensor (as shown in Fig. 3), and the image sensor is disposed on an image surface of the imaging optical lens assembly (as shown in Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Jia (CN113126248A, as evidenced by the machine translation) in view of Son (US 2021/0063704).
Regarding claim 37, Zhang discloses as is set forth in claim 31 rejection above but does not specifically disclose wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular.
However Son, in the same field of endeavor, teaches wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular ([0079], “For example, at least one of a first lens L1 and a second lens L2 may be formed to have a non-circular shape, and the remaining lenses may be formed to have a circular shape. Alternatively, all lenses of the optical imaging system may be formed to have a non-circular shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Zhang with the wherein at least one lens surface of an object-side surface and an image-side surface of at least one lens element of the imaging optical lens assembly is non-circular as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly. 
Regarding claim 38, Zhang discloses as is set forth in claim 37 rejection above but does not specifically disclose wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90.
However Son, in the same field of endeavor, teaches wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90 (as shown in Fig. 16, the lens surface is substantially rectangular, ratio of length to width is estimated to be 1.46).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Zhang in view of Son with the wherein the at least one lens surface is substantially rectangular, and a ratio of a length to a width of the at least one lens surface ranges from 1.20 to 1.90 as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly.
	Regarding claim 39, Zhang discloses as is set forth in claim 31 rejection above but does not specifically disclose wherein at least one lens element of the imaging optical lens assembly has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other.
However Son, in the same field of endeavor, teaches wherein at least one lens element of the imaging optical lens assembly (as shown in Fig. 16) has a positioning structure at a periphery thereof (53 and 54), and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other ([0281], “the third external surface 53 and the fourth external surface 54 may have a substantially linear shape”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have the imaging optical lens of Zhang with the wherein at least one lens element of the imaging optical lens assembly has a positioning structure at a periphery thereof, and the positioning structure comprises at least one pair of flat cut surfaces being parallel to each other as taught by Son, for the purpose of securely mounting the lenses within the optical lens assembly.

Allowable Subject Matter
Claims 2, 7, 10, 27, 29 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination simultaneously satisfies the conditional expression wherein the fifth lens element has positive refractive power, a maximum field of view of the imaging optical lens assembly is FOV, an f-number of the imaging optical lens assembly is Fno, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, and the following conditions are satisfied: 85 [deg.]<FOV<175 [deg.]; 0.80<Fno<2.40; and TL/ImgH<1.75.
Specifically, with respect to claim 7, none of the prior art either alone or in combination simultaneously satisfies the conditional expression wherein an axial distance between the second lens element and the third lens element is T23, an axial distance between the third lens element and the fourth lens element is T34, and the following condition is satisfied: 0.75<T23/T34<3.0.
Specifically, with respect to claim 10, none of the prior art either alone or in combination simultaneously satisfies the conditional expression wherein an Abbe number of the sixth lens element is V6, an Abbe number of the seventh lens element is V7, and the following condition is satisfied: V6+V7<100.
Specifically, with respect to claim 27, none of the prior art either alone or in combination simultaneously satisfies the conditional expression wherein the second lens element has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, an Abbe number of the first lens element is V1, an Abbe number of the second lens element is V2, an Abbe number of the third lens element is V3, an Abbe number of the fourth lens element is V4, an Abbe number of the fifth lens element is V5, the Abbe number of the sixth lens element is V6, the Abbe number of the seventh lens element is V7, an Abbe number of the i-th lens element is Vi, a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, a refractive index of the fourth lens element is N4, a refractive index of the fifth lens element is N5, a refractive index of the sixth lens element is N6, a refractive index of the seventh lens element is N7, a refractive index of the i-th lens element is Ni, at least one lens element of the imaging optical lens assembly satisfying the following condition: Vi/Ni<12.0, wherein i=1, 2, 3, 4, 5, 6 or 7.
Specifically, with respect to claim 29, none of the prior art either alone or in combination simultaneously satisfies the conditional expression wherein an effective radius of the at least one freeform surface in a Y-axis direction is SD, a maximum absolute difference between two displacements in parallel with an optical axis respectively from an intersection point between the at least one freeform surface and the optical axis to two points on the at least one freeform surface at a distance of SD from the optical axis in the Y-axis direction and an X-axis direction is |DSagMax|, and the at least one freeform surface satisfies the following condition: 0.1 [um]<|DSagMax|.
Specifically, with respect to claim 34, none of the prior art either alone or in combination simultaneously satisfies the conditional expression wherein an effective radius of the at least one freeform surface in a Y-axis direction is SD, a displacement in parallel with an optical axis from an intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in the Y-axis direction is SagY, a displacement in parallel with the optical axis from the intersection point between the at least one freeform surface and the optical axis to a point on the at least one freeform surface at a distance of SD from the optical axis in an X-axis direction is SagX, a maximum absolute difference between SagX and SagY is |DSagMax|, and the at least one freeform surface satisfies the following condition: 0.1 [um]<|DSagMax|.
Claims 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 14, although the prior art discloses an imaging optical lens assembly comprising seven lens elements, and the seven lens elements being, in order from an object side to an image side along an optical path, a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element;
wherein there are a total of seven lens elements in the imaging optical lens assembly, the third lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, the fifth lens element has an object-side surface being concave in a paraxial region thereof, the sixth lens element with negative refractive power has an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof, and the image-side surface of the sixth lens element has at least one critical point in an off-axis region thereof;
wherein a focal length of the imaging optical lens assembly is f, a focal length of the second lens element is f2, a focal length of the third lens element is f3, a curvature radius of an object-side surface of the first lens element is R1, and the following conditions are satisfied: −0.60<f/R1<0.50; f3/f2<1.60,
the prior art fails to teach or fairly suggest alone or in combination such an optical system simultaneously satisfying the conditional expression:
an imaging optical lens assembly comprising seven lens elements …
“a curvature radius of the object-side surface of the sixth lens element is R11, a curvature radius of the image-side surface of the sixth lens element is R12, an axial distance between the object-side surface of the first lens element and an image surface is TL, a maximum image height of the imaging optical lens assembly is ImgH, the following conditions are satisfied: (|R11|+|R12|)/f<1.92; and TL/ImgH<1.75”.
Claims 15-20 are allowable due to dependency on independent claim 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW Y LEE whose telephone number is (571) 272-3526. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.Y.L./Examiner, Art Unit 2872                                                                                                                                                                                                        28 October 2022

/DARRYL J COLLINS/Primary Examiner, Art Unit 2872